Citation Nr: 0021851	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 13, 1997.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from February 16, 1998 to February 
18, 1998.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and B.R.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions by the Medical Administrative Service (MAS) of 
the Department of Veterans Affairs (VA) Northern California 
Health Care System (the Agency of Original Jurisdiction or 
AOJ) which found that the veteran was not entitled to 
reimbursement for unauthorized private medical services 
received in both June 1997 and February 1998 from the San 
Ramon Regional Medical Center in San Ramon, California.

In June 2000, the veteran presented testimony at a personal 
hearing before the undersigned.  During his hearing, the 
veteran indicated that he had just been denied reimbursement 
for medical expenses incurred in March 1999 at the Contra 
Costa Hospital.  The Board notes that there is no such denial 
associated with the claims folder. To the Board's knowledge, 
the veteran has not filed a Notice of Disagreement regarding 
that decision.  Nevertheless, because the denial in question 
is not presently associated with the record, this matter is 
referred to the AOJ for appropriate action.


REMAND

The veteran is seeking reimbursement from VA for private 
medical expenses incurred on June 13, 1997 and from February 
16, 1998 to February 18, 1998.  In essence, he contends that 
the care he received on these dates was for medical 
emergencies and that treatment could not wait for him to 
visit a VA medical facility.  Because he has relied on VA to 
provide him with medical care for the past 30 years, the 
veteran contends that it was reasonable for him to expect VA 
to reimburse him for the cost of private medical care 
received in emergency situations.  In addition, the veteran 
asserts that in calling for the ambulances that took him to 
the private hospital, he was only following instructions 
provided to him by a voice recording at a VA medical center.  
For this reason, the veteran contends that he did receive the 
proper authorization from VA prior to receiving the private 
medical care in question.

Factual Background

The record reflects that on June 13, 1997, the veteran was 
admitted to the emergency room of the San Ramon Regional 
Medical Center with complaints of shortness of breath.  
Following examination, a physician noted an impression of 
resolved shortness of breath, with etiologies of reaction to 
chemicals in weed-killing liquid; episode of congestive heart 
failure; and allergic reaction.  Thereafter, the veteran 
requested that VA pay the private medical expenses associated 
with this treatment.

In October 1997, the veteran's claim was reviewed by the MAS.  
It was determined that the treatment received in June 1997 
was not for or adjunct to a service-connected disability.  
Thus, it was concluded that VA was unable to accept financial 
responsibility for the private medical costs associated with 
this treatment. 

On February 16, 1998, the veteran was again admitted to the 
emergency room of the San Ramon Regional Medical Center after 
complaining of pain in his chest.  Upon his discharge on 
February 18th, final diagnoses of unstable angina, congestive 
heart failure, and diabetes mellitus, uncontrolled, were 
noted.  The veteran subsequently requested that VA also pay 
the private medical expenses associated with this treatment.

In May 1998, the veteran's second claim was reviewed by the 
MAS.  It was determined that the treatment received in 
February 1998 was also not for or adjunct to a service-
connected disability.  Thus, it was concluded that VA was 
unable to accept financial responsibility for the private 
medical costs associated with this treatment.  

In September 1998, the veteran's claims were reevaluated by 
an authorizing clinician.  After reviewing the record, the 
clinician determined that the veteran's admission in June 
1997 had been due to shortness of breath due to his exposure 
to weed killer, and that his admission in February 1998 had 
been due to an episode of unstable angina.  It was again 
concluded that the treatment received by the veteran in June 
1997 and February 1998 was not for or adjunct to a service 
connected disability.  The previous denials were affirmed.

Reasons for remand

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court also held that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby

In November 1999, during the pendency of this appeal, a new 
law was enacted, 38 U.S.C.A. § 1725 (West 1991 & Supp. 1999), 
which permits reimbursement by VA of the reasonable value of 
emergency treatment furnished to certain veterans in a non-
Department facility.  In order to be eligible to receive 
reimbursement under this law, a veteran must be an active 
health-care participant who is personally liable for 
emergency treatment furnished in a non-Department facility.

The Board believes this law to be potentially relevant to the 
issues on appeal.  However, because this law was only 
recently enacted, it does not appear that the AOJ has had an 
opportunity to consider the impact of this law on the 
veteran's claims in the first instance.  As a consequence, in 
order to avoid potential prejudice to the veteran by 
addressing a question in the first instance that had not been 
previously addressed by the AOJ, the Board believes that a 
remand of this case is appropriate, in order to allow the AOJ 
an opportunity to fully adjudicate and develop the veteran's 
claim in light of this new law.  See Bernard, 4 Vet. App. at 
392-94.

Accordingly, this case is remanded for the following action:

The AOJ should readjudicate the veteran's 
claims of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred in June 1997 and 
February 1998.  In particular, the AOJ 
should make a specific finding as to 
whether the provisions of 38 U.S.C.A. 
§ 1725 apply.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



